Name: 95/74/EC: Commission Decision of 10 March 1995 laying down the methods of control for maintaining the officially brucellosis free status of bovine herds in Sweden (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 1995-03-18

 Avis juridique important|31995D007495/74/EC: Commission Decision of 10 March 1995 laying down the methods of control for maintaining the officially brucellosis free status of bovine herds in Sweden (Only the Swedish text is authentic) Official Journal L 060 , 18/03/1995 P. 0029 - 0029COMMISSION DECISION of 10 March 1995 laying down the methods of control for maintaining the officially brucellosis free status of bovine herds in Sweden (Only the Swedish text is authentic) (95/74/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by the Act of Accession of Austria, Finland and Sweden and in particular Article 3 (13) thereof,Whereas more than 99,8 % of bovine herds in Sweden have been declared officially brucellosis free within the meaning of Article 2 (e) of Directive 64/432/EEC and as having fulfilled the conditions for this qualification for at least 10 years; whereas no case of abortion due to a brucella infection has been recorded for at least three years;Whereas in order to maintain this qualification, it is necessary to lay down control measures ensuring its efficacy and which are adapted to the special health situation of bovine herds in Sweden;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In order to maintain the officially brucellosis free status of bovine herds in Sweden, the following conditions must be met:- every bovine animal suspected of being infected with brucellosis must be notified to the competent authorities and must undergo official investigations for brucellosis including at least two serological blood tests including competent fixation as well as a microbiological examination of appropriate samples taken in the case of an abortion,- during the period of suspicion, which will continue until negative results have been obtained from the tests provided for in the first indent, the officially brucellosis free status shall be suspended in the case of the herd of the suspected bovine animal or animals.Article 2 Details of any positive herds, as well as an epidemiological report, shall be communicated to the Commission without delay.Article 3 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 10 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 121, 29. 7. 1964, p. 1977/64.